Exhibit 99.1 SAIC Announces Second Quarter of Fiscal Year 2018 Results Book-to-bill ratio of approximately 2.0 Revenues: $1.1 billion Diluted earnings per share: $0.80 Net income: $36 million EBITDA(1) as a % of revenues: 6.5% Cash flows used in operating activities: $35 million RESTON, VA, September 7, 2017—Science Applications International Corporation (NYSE: SAIC), a leading technology integrator providing full life-cycle services and solutions in the technical, engineering, intelligence, and enterprise information technology markets, today announced results for the second quarter ended August 4, 2017. “Results for SAIC’s second quarter of fiscal year 2018 reflect near term margin challenges but positive forward indicators are encouraging as the company executes its long term strategy in alignment with market demands,” said SAIC CEO Tony Moraco. “With revenue stability in the quarter and exceptional business development performance resulting in the largest bookings quarter in our history, I am confident about the future while taking actions to address near term profitability headwinds.” Second Quarter of Fiscal Year 2018: Summary Operating Results Three Months Ended Six Months Ended August 4, Percent change August 5, August 4, Percent change August 5, (in millions, except per share amounts) Revenues $ (2 %) $ $ (6 %) $ Operating income 59 %) 70 %) Operating income as a percentage of revenues % -90 bps % % -30 bps % Adjusted operating income(1) 59 %) 73 %) Adjusted operating income as a percentage of revenues % -120 bps % % -70 bps % Net income 36 (3 %) 37 85 21 % 70 EBITDA(1) 70 %) 82 %) EBITDA as a percentage of revenues % -100 bps % % -50 bps % Adjusted EBITDA(1) 70 %) 85 %) Adjusted EBITDA as a percentage of revenues % -130 bps % % -80 bps % Diluted earnings per share $ (1 %) $ $ 24 % $ Cash flows (used in) provided by operating activities $ ) %) $ 23 $ 53 (9 %) $ 58 Free cash flow(1) $ ) %) $ 19 $ 46 (8 %) $ 50 Revenues for the quarter decreased $17 million, or 2%, compared to the prior year quarter primarily due to completion of contracts ($37 million), including the loss of an IT integration contract supporting the Department of Homeland Security (DHS) ($13 million), and other net contract declines across our portfolio ($21 million). These decreases were partially offset by higher revenue on new information technology contracts supporting the U.S. Army and federal civilian agencies ($30 million) and higher revenue on platform integration programs ($11 million). The Company’s internal revenue contraction(1) for the second quarter was 1.4%. (1) Non-GAAP measure, see Schedule 5 for information about this measure. -1- Operating income as a percentage of revenues decreased to 5.5% of revenues, compared to 6.4% for the prior year quarter, primarily due to lower contract profitability largely driven by prior year write-ups on programs supporting federal civilian agencies, lower profitability on re-competed supply chain management contracts and higher severance and facility expense. Net income for the quarter decreased $1 million fromthe comparable prior year period primarily due to lower operating income partially offset by lower income tax expense as a result of the adoption of ASU 2016-09, Improvements to Employee Share-Based Payment Accounting ($4 million). Based on the required adoption of the new standard we recognized the excess tax benefits related to employee share-based payments as a reduction to income tax expense rather than as previously recorded to additional paid in capital in equity. Net income was also positively impacted by lower interest expense as a result of the refinancing of our debt in the third quarter of the prior fiscal year. EBITDA(1) as a percentage of revenues for the quarter was 6.5%, compared to 7.5% for the prior year quarter, which was impacted by lower contract profitability largely driven by prior year write-ups on programs supporting federal civilian agencies, lower profitability on supply chain management contracts and higher severance and facility expense.These drivers were partially offset by the absence of acquisition and integration costs in the current period. Diluted earnings per share was $0.80 for the quarter. Diluted earnings per share was impacted by the accounting change related to ASU 2016-09 by $0.09. The weighted-average diluted shares outstanding during the quarter was 44.7 million shares. Cash Generation and Capital Deployment Total cash flows used by operating activities for the second quarter were $35 million. The $58 million decrease in cash provided by operating activities compared to the prior year period was primarily due to a government customer payment system issue ($45 million). Subsequent to the end of the quarter the payment system issue was resolved and the cash collected.Also contributing to the decrease in cash provided by operating activities were strong customer collections in the prior year period ($34 million), which were partially offset by lower payments for income taxes ($11 million), prior year working capital investments in U.S. Marine Corps platform integration and IT services programs ($11 million) and excess tax benefits for stock based compensation in the current year quarter ($4 million).
